 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:17-cr-00110-APG-DJA

 4          Plaintiff                                    ORDER DENYING MOTIONS FOR
                                                                 ACQUITTAL
 5 v.
                                                                  [ECF Nos. 203, 204]
 6 PHILLIP D. HURBACE, LARRY
   ANTHONY McDANIEL, SYLVIANE
 7 DELLA WHITMORE,

 8          Defendants

 9         At the close of the Government’s evidence at trial, the defendants moved for judgment of

10 acquittal under Federal Rule of Criminal Procedure 29(a). I reserved decision on the motion

11 under Rule 29(b).

12         I HEREBY ORDER that the Rule 29 motions (ECF Nos. 203, 204) are denied without

13 prejudice to the defendants filing motions for acquittal under Rule 29(c).

14         Dated: June 30, 2021.

15
                                                        ANDREW P. GORDON
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23
